NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOYCE O’NEILIN,                                 No. 16-56660

                Plaintiff-Appellant,            D.C. No. 8:15-cv-01464-DOC-JCG

 v.
                                                MEMORANDUM*
ALLSTATE INDEMNITY COMPANY,
Erroneously Sued As Allstate Insurance
Company,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Joyce O’Neilin appeals pro se from the district court’s judgment dismissing

her diversity action arising from an automobile accident. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a district court’s dismissal under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Federal Rule of Civil Procedure 12(c). Lyon v. Chase Bank USA, N.A., 656 F.3d
877, 883 (9th Cir. 2011). We affirm.

      The district court properly dismissed O’Neilin’s action because O’Neilin

failed to allege facts sufficient to show coverage under her insurance policy with

defendant. See Cal. State Auto. Ass’n v. Foster, 17 Cal. Rptr. 2d 635, 636-38 &

n.1 (Ct. App. 1993) (person lacking possession but retaining registered title in a

motor vehicle is an owner of the vehicle); Bohannon v. Aetna Cas. & Sur. Co., 212
Cal. Rptr. 848, 851 (Ct. App. 1985) (person listed as registered owner on DMV

records, even if the person has no physical possession or control of the vehicle, is

considered an owner of the vehicle); see also State Farm Mut. Auto. Ins. Co. v.

Davis, 7 F.3d 180, 184 (9th Cir. 1993) (affirming summary judgment for insurer on

California breach of contract and breach of the covenant of good faith and fair

dealing claims because coverage did not exist for the conduct at issue).

      We do not consider matters not specifically and distinctly raised and argued

in the opening briefs, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    16-56660